Dismissed and Opinion Filed February 19, 2913




                                            In The
                                   nnrt     Aiat
                                             tif
                         Jcift1 3iitrfrt nf  xa at Jattai
                                     No, 05-13-00100-CR

                   JACQUELINE LEVETTE MULLEN, Appellant
                                               V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F12-53336-X

                                MEMORANDUM OPINION
                        Before Justices Lang-Miers, Murphy, and Fillmore
                                    Opinion by Justice Murphy
        Jacqueline Levette Mullen was convicted, following the adjudication of her guilt, of

aggravated assault with a deadly weapon. Sentence of six years’ imprisonment was imposed in

open court on December 18, 2012. No motion for new trial was filed; therefore, appellant’s

notice of appeal was due by January 17, 2013. See TEX. R. App. P. 26.2(a)(1), Appellant filed

her notice of appeal on January 18, 2013, one day late. She did not, however, file an extension

motion in this Court within fifteen days of January 17, 2013. See TEx. R. APP. P. 26.3; Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).          Therefore, we have no

jurisdiction over the appeal.
       We dismiss the appeal for want of jurisdiction.




                                                                  7


                                                    MARY MJRPHY
                                                    JUSTICE

Do Not Publish
TEx, R. APP. P.47


130 100FUO5
                                Qourt of               pia1
                         fift1 itritt of               xa at Oathu
                                          JUDGMENT

JACQUELINE LEVETTE MULLEN                             On Appeal from the Criminal District Court
                                                      No. 6, Dallas County, Texas
No. O513M01O0CR                                       Trial Court Cause No. F125333&X,
                                                      Opinion delivered by Justice Murphy,
THE STATE OFT EXAS, Appellee                          Justices Lang-Miers arid Fillmore
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


                        th
                        19
Judgment entered this        day of Febniary, 2013.




                                                                              I   k
                                                                           1
                                                                           vI/
                                                      MARY M(JRPLIY
                                                      ii iSII(.]